EJECTMENT for a tract of land. From the special verdict found at the trial at the Assises, it appeared, that Robert Devenish was seised of the land in question, and on the 9th of April, 1699, made the following devise of it: “ I, Robert Devenish, do give to my son Robert, and to my- “ son Daniel, and to my son John, the land I live on, “ when they come to the full age of one and twenty. I “ leave to my daughter Elizabeth two hundred and fifty “ acres of land, and if she should depart this life, I leave “ it to the longest to have all.” John, one of the devisees, and the lessor of the plaintiff, survived his two ¡brothers, who died intestate, and without issue. That Robert, one of the devisees, before his death, by deed dated the 23d October, 170S, conveyed the land in question to Thomas Cook, through whom the defendant makes his title.
The Provincial Court gave judgment for the defendant.
Lib. E. J. No. 4. fob 41/,